UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1680



In re:   GARY BUTERRA WILLIAMS,

                      Petitioner.



                 On Petition for Writ of Mandamus
                      (No. 3:11-cv-00125-HEH)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary Buterra Williams petitions for a writ of mandamus

seeking review of the district court’s order denying Williams’

attempted removal of state criminal proceedings against him to

federal      court,        and     an    order     staying       the        state     criminal

proceedings.          We    conclude      that     Williams       is    not     entitled        to

mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.             Kerr    v.    United       States

Dist.     Court,      426    U.S.       394,     402    (1976);        United       States      v.

Moussaoui,      333    F.3d      509,    516-17        (4th    Cir.    2003).         Further,

mandamus relief is available only when the petitioner has a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief    sought       by    Williams       is    not    available       by        way   of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                      We

dispense     with      oral        argument      because       the     facts        and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            PETITION DENIED

                                               2